UNITED STATES SECURITIES AND EXCHANGE COMMISSION Washington D.C. 20549 SCHEDULE 14A INFORMATION INFORMATION REQUIRED IN PROXY STATEMENT SCHEDULE 14A Proxy Statement Pursuant to Section 14(a) of the Securities Exchange Act of 1934(Amendment No. 2) Filed by the Registrant þ Filed by a Party other than the Registrant Check the appropriate box: þ Preliminary Proxy Statement o Confidential, for Use of the Commission Only (as permitted by Rule 14a-6(e)(2)) o Definitive Proxy Statement o Definitive Additional Materials o Soliciting Material Pursuant to Rule 14a-11(c) or Rule 14a-12 SUSSEX BANCORP (Name of Registrant as Specified in its Charter) (Name of Person(s) Filing Proxy Statement, if other than the Registrant) Payment of Filing Fee (Check the appropriate box): þ No fee required o Fee Computed on table below per Exchange Act Rules 14a-6(i)(1) and 0-11 (1) Title of each class of securities to which transaction applies: (2) Aggregate number of securities to which transaction applies: (3) Per unit price or other underlying value of transaction computed pursuant to Exchange Act Rule 0-11 (set forth the amount on which the filing fee is calculated and state how it was determined): (4) Proposed maximum aggregate value of transaction: (5) Total fee paid: o Fee paid previously with preliminary materials. o Check box if any part of the fee is offset as provided by Exchange Act Rule 0-11(a)(2) and identify the filing for which the offsetting fee was paid previously. Identify the previous filing by registration statement number, or the Form or Schedule and the date of its filing. (1) Amount Previously Paid: (2) Form, Schedule or Registration Statement No.: (3) Filing Party: (4) Date Filed: 1 SUSSEX BANCORP 200 Munsonhurst Road Franklin, New Jersey, 07416 NOTICE OF SPECIAL MEETING OF STOCKHOLDERS To Be Held on January , 2009 NOTICE IS HEREBY GIVEN that the Special Meeting (the “Special Meeting”) of the holders of shares of common stock of Sussex Bancorp (the "Company”) will be held at the main offices of the Company at 200 Munsonhurst Road, Franklin, New Jersey, on January , 2009 at 10:00 a.m. for the purpose of considering and voting upon the following matters, all of which are more completely set forth in the accompanying Proxy Statement: 1. An Amendment to the Company’s Certificate of Incorporation to provide for 1,000,000 shares of series preferred stock, the terms, conditions and designations of which are discussed in the accompanying Proxy Statement; and 2. Such other business as shall properly come before the Special Meeting. Holders of shares of common stock of record at the close of business on December 9, 2008 will be entitled to vote at the Special Meeting or any postponement or adjournment. You are requested to fill in, sign, date and return the enclosed proxy promptly, regardless of whether you expect to attend the Special Meeting.A postage-paid return envelope is enclosed for your convenience. If you are present at the Meeting, you may vote in person even if you have already returned your proxy. BY ORDER OF THE BOARD OF DIRECTORS Donald L. Kovach Chairman of the Board Franklin, New Jersey January _, 2009 IMPORTANT-PLEASE MAIL YOUR PROXY PROMPTLY You are urged to sign and return the enclosed Proxy to the Company promptly in the envelope provided so that there may be sufficient representation at the Special Meeting. 2 SUSSEX BANCORP PROXY STATEMENT FOR SPECIALMEETING OF STOCKHOLDERS TO BE HELD ON JANUARY , 2009 This Proxy Statement is being furnished to shareholders of Sussex Bancorp (the “Company”) in connection with the solicitation by the Board of Directors of proxies to be used at the Special Meeting of stockholders to be held on January , 2009 at 10:00 a.m., at the main offices of the Company, 200 Munsonhurst Road, Franklin, New Jersey. About the Special Meeting Why have I received these materials? The accompanying proxy, being mailed to shareholders on or about January , 2009, is solicited by the Board of Directors of Sussex Bancorp (referred to throughout this Proxy Statement as the "Company" or "we"), the holding company for Sussex Bank (the "Bank") in connection with a Special Meeting of Shareholders that will take place on January , 2009.You are cordially invited to attend the Special Meeting and are requested to vote on the proposal described in this Proxy Statement. Who is entitled to vote at the Special Meeting? Holders of common stock of the Company as of the close of business on December 9, 2008 will be entitled to vote at the Special Meeting.On December 9, 2008, there were outstanding and entitled to vote 3,261,362 shares of common stock, each of which is entitled to one vote with respect to each matter to be voted on at the Special Meeting. How do I vote my shares at the Special Meeting? If you are a "record" shareholder of common stock (that is, if you hold common stock in your own name in the Company's stock records maintained by our transfer agent, American Stock Transfer and Trust Company), you may complete and sign the accompanying proxy card and return it to the Company or deliver it in person. "Street name" shareholders of common stock (that is, shareholders who hold common stock through a broker or other nominee) who wish to vote at the Special Meeting will need to obtain a proxy form from the institution that holds their shares and to follow the voting instructions on such form. Can I change my vote after I return my proxy card? Yes.After you have submitted a proxy, you may change your vote at any time before the proxy is exercised by submitting a notice of revocation or a proxy bearing a later date.You may change your vote either by submitting a proxy card prior to the date of the Special Meeting or if you are a "record" holder of the common stock by voting in person at the Special Meeting. What constitutes a quorum for purposes of the Special Meeting? The presence at the Special Meeting in person or by proxy of the holders of a majority of the voting power of all outstanding shares of common stock entitled to vote shall constitute a quorum for the transaction of business.Proxies marked as abstaining (including proxies containing broker non-votes) on any matter to be acted upon by shareholders will be treated as present at the meeting for purposes of determining a quorum but will not be counted as votes cast on such matters. 3 What vote is required to adopt the proposal at the Special Meeting? The affirmative vote of a majority of the votes cast at the Special Meeting is required to adopt the amendment to the Company’s certificate of incorporation. How does the Board recommend that I vote my shares? Unless you give other instructions on your proxy card, the persons named as proxies on the card will vote in accordance with the recommendations of the Board of Directors.The Board's recommendation is set forth together with the description of each item in this Proxy Statement. The Board recommends a vote FOR the amendment to the Company’s certificate of incorporation. With respect to any other matter that properly comes before the Special Meeting, the proxy holders will vote as recommended by the Board of Directors or, if no recommendation is given, in their own discretion in the best interest of the Company.At the date this Proxy Statement went to press, the Board of Directors had no knowledge of any business other than that described in this proxy statement that would be presented for consideration at the Special Meeting. Who will bear the expense of soliciting proxies? The Company will bear the cost of soliciting proxies.In addition to the solicitation by mail, proxies may be solicited personally or by telephone, facsimile or electronic transmission by our employees.We may reimburse brokers holding common stock in their names or in the names of their nominees for their expenses in sending proxy materials to the beneficial owners of such common stock. About the Proposed Amendment to Our Certificate of Incorporation Why is the Company seeking to amend its certificate of incorporation? On October 8, the Emergency Economic Stabilization Act (the “EESA”) was signed into law. Under the terms of the EESA, the United States Department of the Treasury (the “Treasury”) adopted the
